Citation Nr: 0601568	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  01-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1988 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a right knee 
disability, to include a medial meniscus tear.  This decision 
was confirmed in June 2000.  The case file subsequently was 
transferred back to the RO in Los Angeles, California.  The 
RO scheduled the veteran for a December 2005 Board video 
conference hearing, but the veteran did not appear.  The 
Board notes that the RO notified the veteran of the hearing 
in November 2005, using the latest address of record; and 
there is no indication the notice was returned as 
undeliverable.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he injured his right knee in service 
lifting caskets and falling from a helicopter.  The DD-214 
Form shows that the veteran earned, in pertinent part, the 
Combat Action Ribbon; so, his lay testimony of the in-service 
combat injuries is accepted as sufficient corroborative 
evidence.  See 38 C.F.R. § 3.304(d).  Additionally, service 
medical records show that the veteran reportedly fell from a 
spy rigging in 1989.  

Medical records after service also show that the veteran has 
a current right knee disability.  A May 1999 Air Force 
medical record shows a finding of right knee osteoarthritis.  
A July 1999 VA MRI report on the right knee shows a complex 
tear of the posterior horn of the medial meniscus and 
meniscal cyst.  An April 2000 VA clinical record shows a past 
surgical history of right knee arthroscopy for a meniscus 
tear in 2000.  In May 2000, a VA medical record shows an 
assessment of right knee osteoarthritis, status post surgery.  
This finding was continued in VA medical records dated in 
December 2001 and June 2002.

While the evidence shows a right knee injury in service and 
current findings of a right knee disability, the Board finds 
that further development is necessary before the service 
connection issue can be decided.  Specifically, it must be 
medically determined whether the veteran's current right knee 
disability is related to service.  

Where the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A review of the file shows that 
the veteran was afforded a VA examination in September 1999.  
On examination of the right knee, the examiner noted that in 
1989 the veteran fell out of a helicopter and hit a tree, and 
had current findings of a right knee disability.  The 
examiner, however, did not offer a medical opinion on whether 
these two events were related.  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that 
another medical examination is necessary.  

The veteran also indicated at the 1999 VA examination that he 
received his health care at Travis Air Force Base after 
service.  The record shows that the RO requested medical 
records from Travis Air Force Base dated from 1997, and the 
claims file reflects records dating back to 1994.  However, 
the veteran has indicated treatment since discharge from 
service in 1991; thus, it appears that additional medical 
records might be missing.  As VA is on notice that such 
evidence might exist and might be pertinent to the current 
service connection claim for a right knee disability, VA must 
develop this evidence.  See 38 C.F.R. § 3.159(c)(2) (2005).  




Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the AMC for the 
following development:

1.  The AMC should contact the veteran 
and request that he provide or notify VA 
of any additional non-VA medical 
treatment records pertaining to his 
right knee, and sign the proper release 
forms.  Attempts to secure any 
additional evidence, as well as any 
records obtained, should be associated 
with the claims file. 

2.  The AMC should obtain any available 
retiree medical records from the David 
Grant Medical Center at Travis Air Force 
Base dated from 1991 to 1997.  The AMC 
should indicate in its request that a 
response is necessary.  All attempts to 
secure the requested evidence, as well 
as any records obtained, should be 
associated with the claims file.

If, after making reasonable efforts to 
obtain the above-named records, the AMC 
is unable to secure same, the AMC must 
notify the veteran and (a) identify the 
specific records the AMC is unable to 
obtain; (b) briefly explain the efforts 
that the AMC made to obtain those 
records; and (c) describe any further 
action to be taken by the AMC with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.

3.  After completion of #1-2 above, 
please schedule the veteran for VA 
examination in order to determine the 
etiology of his right knee disability.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner should 
provide an opinion as to whether it is 
very likely, as likely as not, or highly 
unlikely, that the veteran's right knee 
disability is related to service, 
including his fall from a helicopter or 
lifting caskets.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.
 
4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

